DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to recite “without deforming the ITEM.” The specification does not support this subject matter or language.  
Claim 2 was amended to require “spaced pins.” The specification does not disclose or support the subject matter or language related to “pins.” 
Claims 2-4 and 6-8 depend from a rejected base claim, incorporate the new matter though dependency, and are rejected for the same reasons as the base claim. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “said item is one of glassware and nonglassware,” but the claim goes onto require the light bulbs being enclosed in a glassware ITEM, and light bulbs mounted above nonglassware ITEMs.  The claim is indefinite as it is unclear and confusing because the item is one of glassware or nonglassware but the claim goes onto require both glassware and nonglassware. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chacon et al. [US10632783, of record, previously cited, “Chacon”] in view of Beasley [US2008/0121331, of record, previously cited].
Chacon discloses a method of producing an ITEM (105), wherein the ITEM is glass and suitable for use as a drinking vessel (column 1, lines 45-64), to which a decorative piece (embellishment) is permanently mounted (column 3, lines 22-55). The method comprising selecting a decorative piece (embsllishment) from a plurality of decorative pieces (rhinestones, gems, beads, metallic patterns) (column 3, lines 22-55); applying glue to a backside of the decorative piece and fitting the decorative piece to an outer surface of the ITEM (column 3, line 22-column 4, line 25); the glue is sensitive to UV light and radiating the ITEM and decorative piece with UV light for a predetermined period of time for the light to cure the resin and permanently affix the decorative piece to the ITEM without deforming the ITEM (column 3, line 22-column 4, line 25). 
Chacon is silent as to cleaning the portion of the ITEM to which the decorative piece is to be attached. It is noted applicant admits it is known a clean workpiece promotes bonding (see page 5 of Remarks filed 7/1/2022), in any event this knowledge is also provided in the published prior art. 
Beasley discloses a method of adhesively bonding a decorative element to a glass substrate.  Beasley discloses a first step of cleaning the glass and discloses failure to properly clean the glass will result in improper bonding and foreign bodies in the interface between the decorative element and the glass (paragraph 0022). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Chacon by cleaning the ITEM to be bonded as taught by Beasley in order to improve the quality of the bonding and to prevent contamination by foreign bodies which will thereby improve the quality of the final product. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art [citing to US2020/0196783, of record, previously cited “AAPA”] in view of Beasley and Harrison et al. [US5513764, of record, previously cited, “Harrison”]. 
AAPA discloses a method of producing an ITEM, wherein the ITEM is glass and suitable for use as a drinking vessel (paragraph 0002), to which a decorative piece (brooch) is permanently mounted (paragraph 0002). The method comprising selecting a decorative piece (brooch) from a plurality of decorative pieces (paragraph 0002); applying glue to a backside of the decorative piece and fitting the decorative piece to an outer surface of the ITEM without damaging the ITEM (paragraph 0002).  
AAPA is silent as to cleaning the portion of the ITEM to which the decorative piece is to be attached. It is noted applicant admits it is known a clean workpiece promotes bonding (see page 5 of Remarks filed 7/1/2022), in any event this knowledge is also provided in the published prior art.
Beasley discloses a method of adhesively bonding a decorative element to a glass substrate.  Beasley discloses a first step of cleaning the glass and discloses failure to properly clean the glass will result in improper bonding and foreign bodies in the interface between the decorative element and the glass (paragraph 0022). 
AAPA discloses a glue but fails to disclose the glue is sensitive to UV light and radiating the ITEM and decorative piece with UV light for a predetermined period of time for the light to cure the resin and permanently affix the decorative piece to the ITEM. 
Harrison discloses a method of bonding a glass to a decorative base. Harrison discloses using glue and discloses the glue is UV curable and radiating the glue with UV light for 1-2 minutes to cure the glue (column 1, line 8-21; column 2, lines 23-34; column 2, lines 52-63; column 5, lines 23-44). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of AAPA by cleaning the ITEM to be bonded as taught by Beasley in order to improve the quality of the bonding and to prevent contamination by foreign bodies which will thereby improve the quality of the final product; and to modify the method of AAPA by using a UV curable adhesive and radiating the adhesive with UV light as taught by Harrison in order to create a substantially strong adhesion and to improve the appearance of the final product by ensuring the glue is transparent. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over either one Chacon as modified, or AAPA as modified, and further in view of Tiemann et al. [US5711216, of record, previously cited, “Tiemann”].
Either one of Chacon or AAPA as modified discloses a method of producing glasswear.  Applicant is referred to paragraph 6 for a detailed discussion of Chacon as modified and paragraph 7 for a detailed discussion of AAPA as modified. Chacon and AAPA fail to disclose a rack capable of holding a plurality of glass wear and installing the glasswear in the rack prior to fitting a decorative piece to the outersurface of the glasswear. 
Tiemann discloses a method and apparatus for decorating articles such as glasswear.  Tiemann discloses a rack capable of holding a plurality of glassware and installing glassware in the rack prior to decorating the outer surface of the glassware (transport means 10 includes a plurality of racks 12; column 5, lines 5-35; Figures 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify either one of Chacon or AAPA by using a rack and installing the glasswear in the rack prior to decorating the outer surface of the glasswear as taught by Tiemann in order to improve the efficiency of the manufacturing process.
With respect to claim 3, Tiemann discloses the glasswear is fitting horizontally into the rack (see Figures 1, 2). 
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over either one Chacon as modified, or AAPA as modified, and further in view of Kamen et al. [US6283022, of record, previously cited, “Kamen”].
Either one of Chacon or AAPA as modified discloses a method of producing glasswear.  Applicant is referred to paragraph 8 for a detailed discussion of Chacon as modified and paragraph 8 for a detailed discussion of AAPA as modified. Chacon and AAPA fail to disclose a light figure installed above the rack including UVA fluorescent light bulbs. 
Kamen discloses a method and apparatus for decorating glasswear.  Kamen discloses applying a UV curable material to a glasswear (column 6, lines 1-29); wherein the UV curable material is curable with UV radiation in the UVA wavelength spectrum (column 6, lines 30-55); and the UV radiation sources are lamps (140) located above the fixtures holding the glassware wherein the UV radiation is irradiation for a sufficient duration for curing of the UV curable materials (column 8, line 66-column 9, line 17). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of either one of Chacon or AAPA by including UVA fluorescent light bulb located above rack holding the glasswear as taught by Kamen in order to take advantage of known, suitable and readily available UVA light sources and to ensure a good cure of the UV curable materials while providing a known and efficient arrangement of the apparatus for performing the curing method. 
With respect to claim 6, Kamen discloses irradiating with a UV light in the range of 4-400nm, and it’s noted Kamen’s disclosure of 400 would satisfy the applicant’s requirement of “about 405nm” (column 6, lines 50-55). 
With respect to claim 7, Tiemann discloses a rack with a pin (47 is on a spring loaded pin, see Figure 6) and Kamen discloses a plurality of UV light bulbs mounted on the rack. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either one Chacon as modified, or AAPA as modified, and further in view of Kagitani [JP7-285297, of record, previously cited]. 
Either one of Chacon or AAPA as modified discloses a method of producing glasswear.  Applicant is referred to paragraph 6 for a detailed discussion of Chacon as modified and paragraph 7 for a detailed discussion of AAPA as modified. Chacon and AAPA fail to disclose attaching the pieces in batches at the same time with different batches having different decorative pieces attached to the glasswear. 
Kagitani discloses a method of producing a glasswear.  Kagitani discloses attaching a plurality of decorative pieces (3a) in batches (in a band 4 of decorative attachments 3) by an adhesive (2) at the same time (paragraphs 0010, 0011, 0013).  Kagitani discloses different batches having different decorative pieces (decorative ornaments can be different, paragraph 0015; connectors with various shapes, paragraph 0017; compare Figure 1 to 3). 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of either one of Chacon or AAPA by attaching decorative pieces in batches as the same time with different batches having different pieces attached as taught by Kagitani in order to improve the efficiency of the attachment and to provide a variety of final products. 
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant asserts Chacon etches a glass surface and the present invention does not etch the ITEM surface. It is noted the claims use the open transition “comprising” which means the other steps can be included, and the claims do not preclude an etching step.  
Applicant asserts Beasley uses a locator. Again, other steps are not excluded by the claim, and the claims do not preclude the use of a locator.  Applicant does not argue the teachings cited in Chacon or Beasley or the reasons for citing the prior art as set forth in the Office Action. 
Applicant argues claim 1 has been amended to clarify the scope of affixing that does not deform or damage the ITEM. It is noted the claim recites “without deforming” and the cited prior art satisfies this requirement as the items of the prior art are still in their original form.  
Applicant argues in the present invention does not have teeth upon its rack and the rack does not move. Again, other steps are not excluded by the claim, and the claims do not preclude a rack that moves or has teeth. 
Applicant asserts claim 6 is amended to avoid the upper limit of Kamen’s range at 400nm.  It is noted claim 6 recites “about 405nm” as the lower range which would be satisfied by 400nm.  
	Applicant asserts claim 7 was amended to require pins.  Tiemann shows in Figure 6 that holder 47 is located on the end of a spring loaded pin and is capable of holding an item (See Figure 6).  
	Applicant asserts claim 8 is amended to clarify where the decorative pieces are attached to the ITEM.  Chacon, Beasley and AAPA already disclose attaching decorative pieces to the outside of the ITEM. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 10, 2022